                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                      Case No. 17-cv-05659-WHA (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 429
                                  10     JUNIPER NETWORK, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Finjan, Inc., has a filed a letter brief claiming that Defendant Juniper Networks,

                                  14   Inc., has improperly withheld documents under a claim of common interest privilege. The three-

                                  15   page letter, however, only states Finjan’s arguments and does not contain Juniper’s. The Court

                                  16   ORDERS Juniper to file its response in a letter brief not to exceed three pages (excluding

                                  17   exhibits) by noon on April 23, 2019. The Court will conduct a telephonic hearing on April 25 at

                                  18   3:00 p.m. Counsel shall call the following phone number: 888-684-8852/Passcode: 2925506

                                  19          All future discovery disputes shall be raised pursuant to the undersigned’s Discovery

                                  20   Standing Order, which is available at https://www.cand.uscourts.gov/tsh/standing-orders. Any

                                  21   questions should be directed to Courtroom Deputy Rose Maher.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: April 18, 2019

                                  26

                                  27
                                                                                                    THOMAS S. HIXSON
                                  28                                                                United States Magistrate Judge
